Missouri Court of Appeals
                             Southern District



JUNE 23, 2016
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD34061

     Re:   JOSEPH RAYMOND SHAW,
           Movant-Appellant,
           vs.
           STATE OF MISSOURI,
           Respondent-Respondent.

2.   Case No. SD34118

     Re:   JAMES W. PIETZ,
           Appellant,
           vs.
           LINDA L. PIETZ,
           Respondent.

THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 30.25(b).

1.   Case No. SD33997

     Re:   STATE OF MISSOURI,
           Plaintiff-Respondent,
           vs.
           CHARLES C. GOFORTH,
           Defendant-Appellant.